Exhibit STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE — NET 1.Basic Provisions ("Basic Provisions"). 1.1Parties: This Lease ("Lease"), dated for reference purposes only February 18, 2009 is made by and between Newark Eureka Industrial Capital LLC, a Delaware limited liability company ("Lessor") and Smart Modular Technologies, Inc., a California corporation ("Lessee"), (collectively the "Parties", or individually, a "Party"). 1.2(a)Premises: That certain portion of the Project (as defined below), including all improvements therein or to be provided by Lessor under the terms of this Lease, commonly known by the street address of 39870 Eureka Drive, located in the City of Newark, the County of Alameda, State of California, with zip code 94560, as outlined on Exhibit “A” attached hereto ("Premises") and generally described as (describe briefly the nature of the Premises): The Premises encompasses approximately 79,480 square feet and is more particularly described as 39870 Eureka Drive contained within an approximate 79,480 square foot building. In addition to Lessee's right to use and occupy the Premises as hereinafter specified, Lessee shall have right to the use the Common Areas (as defined in Paragraph 2.7 below) in common with all other persons and entities entitled to the use thereof as set forth in the Declaration (as defined in Paragraph 2.4 below), and, subject to the terms and conditions of the Declaration, the exclusive rights to the roof, exterior walls and utility raceways of the building containing the Premises ("Building"). The Premises, the Building, the Common Areas, the land upon which they are located, along with all other buildings and improvements thereon, are herein collectively referred to as the "Project." (See also Paragraph 2) 1.2(b)Parking: Subject to the Association Project Documents (as defined in Paragraph 2.4 below), Lessee shall have the right to use all of the vehicle parking spaces on the Project identified as the Project Parking Spaces on Exhibit “B” attached hereto ("Project Parking Spaces"). (See also Paragraph 2.6) 1.3Term: Seven (7) years and zero (0) months ("Original Term") commencing, May 1, 2009("Commencement Date") and ending
